Citation Nr: 1126614	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Hepatitis A.

2.  Whether new and material evidence has been received to reopen a claim of service connection for Hepatitis B.

3.  Whether new and material evidence has been received to reopen a claim of service connection for Hepatitis C.

4.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a stillbirth.

5.  Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with prior active duty for training in the Army Reserve from June 1989 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2008 rating decisions of the Department of Veterans Affairs' (VA), Regional Office (RO), in Wichita, Kansas, that denied the benefits sought on appeal.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.

The issues of whether new and material evidence has been received to reopen claims for service connection for Hepatitis A, B, and C, and entitlement to service connection for residuals of a stillbirth and for a right arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision denied service connection for residuals of a miscarriage/stillbirth.

2. The evidence pertaining to the Veteran's residuals of a stillbirth received subsequent to the October 2004 rating decision was not previously of record, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied service connection for residuals of a miscarriage/stillbirth is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of a stillbirth.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2004 the RO denied service connection for residuals of a miscarriage/stillbirth.  Notice of this denial and of the Veteran's appellate rights was provided to the Veteran.  While an appeal was initiated, the Veteran did not perfect an appeal of this decision, and it became final.  
In November 2007 the Veteran sought to reopen her previously denied claim for service connection and the subsequent appeal ensued.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence received since the October 2004 rating decision includes private treatment records, service personnel records, photographs, birth and death certificates, and lay evidence, to include personal hearing testimony.  This evidence is new because it was not previously associated with the claims file.

The evidence is also material because a reasonable possibility of substantiating the Veteran's claim has been raised, and the evidence is not cumulative or redundant of existing evidence.  The Veteran's claim for service connection was denied by the RO in October 2004 because the evidence did not show the in-service incurrence of any disease or injury.

Since October 2004, the Veteran has submitted three lay statements to support the in-service incurrence of physical and psychological pressures the Veteran experienced while pregnant on active duty.  In an October 2008 statement, L.W. described that Veteran was under great psychological stress from her superior, and she was required to perform a physical training test while pregnant, even such a test had already been satisfactorily completed two months prior.  These contentions are similarly recounted in an August 2008 statement of C.H.  In a September 2008 statement of D.C., the Veteran's psychological stress was further described.  D.C. stated that the Veteran began experiencing complications with her pregnancy in April 1991 and that she was required to meet "ever increasing duties and demands by her commander."  

Additionally, since the Board's October 1998 denial, the United States Court of Appeals for Veterans Claims (Court) has issued Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, at the October 2010 hearing the Veteran essentially testified that she has experienced ongoing symptoms of depression since her pregnancy in service and the subsequent stillbirth of her daughter.  In a September 2008 letter the Veteran described both the nightmares and insomnia she suffers from the loss of her daughter.  This evidence supports the Veteran's contentions of a continuity of symptomatology.  

Given all of foregoing, the Board finds that new and material evidence has been received, and the Veteran's previously denied claim of entitlement to service connection for residuals of a stillbirth is reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and assist the Veteran have been satisfied with regard to the issue of new and material evidence for schizophrenia with depression is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  In light of the determination reached on this issue, no prejudice has resulted to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue adjudicated above is whether new and material evidence has been received, the Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

Here, regardless of whether the VCAA notice letter of record fully meets the requirements of Kent, because the instant decision reopens the Veteran's claim, any deficiency with respect to notice regarding new and material evidence is moot.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a stillbirth is reopened.


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated.  First, the Board notes that service treatment records are missing from the Veteran's claims file.  During the October 2010 hearing, the Veteran indicated that she had been serving in the United States Army Reserve, including up to the present.  With the exception of a single personnel record dated from December 2009 submitted at the Veteran's personal hearing, the claims file contains service records only through 2003.  In June 2004 additional service treatment records were requested, but the proper follow-up in receiving these records was not conducted. The Court has determined that if all relevant personnel records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  These records must be obtained.

In the same vein, the Board finds that details about the character of the Veteran's service must be ascertained before adjudication can take place.  The Veteran's duty status, including the specific dates of active duty for training and inactive duty for training, is unknown.  This is essential information which must be obtained before adjudication can take place.

In addition, at the Veteran's personal hearing in October 2010 she identified medical evidence relevant to the claims on appeal that has not been requested or obtained.  She testified that she has been treated by Dr. Rodrigo for her right arm disorder, a private OB/GYN for her hepatitis, and was treated at Charter Hospital for residuals of her stillbirth.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  VA must attempt to obtain these records.  

Additionally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of her right arm disorder and residuals of her stillbirth.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

With regard to her right arm, a December 2009 Physical Profile documents a diagnosis of radiculopathy of both arms.  The Veteran has provided testimony that this disorder arose during physical training beginning in 2005 or 2006.  In a March 2007 report of Robert L. Eyster, M.D., the Veteran was diagnosed with "exercise induced" symptomatology.  As such, an opinion should be sought on whether there is any relationship between the Veteran's current symptomatology and her active service. 

With regard to residuals of the stillbirth of her daughter, there is evidence supporting the in-service incurrence of pregnancy complications, as described above.  Further, the record shows bleeding, cramping, pain, and uterine enlargement in April 1991 when the Veteran was between two and three months pregnant.  The Board notes that the stillbirth occurred just 10 days following her discharge.  As such, an opinion should be sought as to whether any circumstance of service caused or contributed to the subsequent stillbirth and resulting depression suffered by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify the Veteran's periods of active duty, active duty for training, and inactive duty for training with the Army Reserve, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  If the dates and character of the Veteran's service in the Army Reserve cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC shall contact the Veteran and request that she provide any authorization forms necessary to allow the RO/AMC to obtain  the private treatment records from the following providers discussed during her October 2010 hearing: 

      a.  Dr. Rodrigo for the treatment of her arm
      b.  a private OB/GYN for hepatitis treatment
      c.  Charter Hospital for treatment following the 
           stillbirth  

Thereafter, the RO/AMC should attempt to obtain those records.  Duplicate records should not be associated with the claims file.

3.  The RO/AMC shall afford the Veteran a VA examination to ascertain the nature and etiology of her right arm disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that her currently diagnosed right arm disorder had its onset during service or is in any other way causally related to her active service.  The examiner must specifically address the appellant's statements relating her condition to service, as well as her claim that she has experienced a continuity of symptomatolgy since service.
			
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

4.  The RO/AMC shall afford the Veteran a VA examination, with appropriate specialists, to ascertain the current residuals, physical and/or psychological, of the Veteran's 1991 pregnancy during active service which resulted in a stillbirth just after discharge.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent)  that the Veteran has a current disorder with an onset during service or any causal relationship to active service.  The examiner must specifically address the appellant's statements relating depression to service, as well as her claim that she has experienced a continuity of symptomatolgy since service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other  development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


